Order entered September 21, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00054-CV

                            BARBARA MEREDITH, Appellant

                                             V.

                   OXFORD TOWNHOMES, LLC, ET AL., Appellees

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-10-07847-B

                                         ORDER
       We GRANT appellant’s September 17, 2015 unopposed motion for an extension of time

to file her reply brief and cross-appellee’s brief.       Appellant shall file her reply brief by

SEPTEMBER 28, 2015. Appellant shall file her cross-appellee’s brief by OCTOBER 6, 2015.


                                                    /s/      ELIZABETH LANG-MIERS
                                                             JUSTICE